Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Applicant’s amendment/arguments with respect to pending claims 1-6 and 9-18 filed on February 05, 2021 have been fully considered. In view of the amendment of the independent claims, and further in view of applicant’s arguments, the rejection of all the pending claims is withdrawn. Thus, the current application is in condition for allowance. 

Allowable Subject Matter
Claims 1-6 and 9-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the previously cited prior arts either singularly or in combination fail to teach the feature of  “…move the pointer object in accordance with a move operation that moves the pointer object, while keeping the depth position of the pointer object to be in front of the depth position of the medical captured image for the right eye and the medical captured image for the left eye, set at least one of a shape and a size of the pointer object in accordance with a region setting operation that sets the at least one of the shape and the size of the pointer object, while keeping the depth position of the pointer object to be in front of the depth position of the medical captured image for the right eye and the medical captured image for the left eye, and Reply to Final Office Action of December 9, 2020 in response to receiving the region deciding operation, cause the pointer 
Dependent claims 2-6, 9-14 and 16-18 are allowed by virtue of their dependency from allowed claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482.  The examiner can normally be reached on M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHNAEL AYNALEM/Primary Examiner, Art Unit 2488